                                                                             Case 2:19-cv-00337-GMN-BNW Document 21 Filed 08/23/19 Page 1 of 2



                                                                              Phillip A. Silvestri, Esq.
                                                                         1    NV Bar No. 11376
                                                                         2    Greenspoon Marder LLP
                                                                              3993 Howard Hughes Parkway, Ste. 400
                                                                         3    Las Vegas, NV 89169
                                                                              702-978-4249
                                                                         4    Phillip.Silvestri@gmlaw.com
                                                                              Attorney for Defendant
                                                                         5

                                                                         6
                                                                                                          UNITED STATES DISTRICT COURT
                                                                         7
                                                                                                                 DISTRICT OF NEVADA
                                                                         8
                                                                              DENIS BUENO, an individual, and JULIET                Case No.: 2:19-cv-00337-GMN-BNW
                                                                         9
                                                                              BUENO, an individual,
                                                                        10                                                           STIPULATION AND [PROPOSED]
                                                                                     Plaintiffs,
                   LLP .
            MARDERCHTD




                                                                                                                                     ORDER TO VACATE DEADLINES
                                                                        11    v.
                                                               380400

                                                      (702) 333-4256
                                                            362-9472




                                                                                                                                         PENDING SETTLEMENT
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,




                                                                              BLUEGREEN VACATIONS UNLIMITED,
                                   Las Vegas, Nevada 89169
                                                       89102
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                              INC.,
                                         HughesAvenue,




                                                                        13

                                                                        14           Defendant.
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4249




                                                                        15           Defendant Bluegreen Vacations Unlimited, Inc., by and through its counsel of record,
                                Howard
KOLESAR




                                                                              Greenspoon Marder LLP, and Plaintiffs, in proper person, hereby notify the Court that the parties
                             3320




                                                                        16
                           3993




                                                                        17    have reached a settlement in principle on all claims. On that basis, the Parties request that the

                                                                        18    Court suspend all deadlines to allow the Parties time to execute settlement documents. A

                                                                        19    stipulation and order to dismiss should follow within thirty (30) days.

                                                                        20    ///

                                                                        21    ///

                                                                        22    ///

                                                                        23    ///

                                                                        24    ///

                                                                        25    ///

                                                                        26    ///

                                                                        27    ///

                                                                        28    ///

                                                                                                                      Page 1 of 2
                                                                              41105165.1
                                                                             Case 2:19-cv-00337-GMN-BNW Document 21 Filed 08/23/19 Page 2 of 2



                                                                         1           In the unlikely event that the parties are unable to resolve this case, the Parties request

                                                                         2    that the Court issue a subsequent order rescheduling all deadlines.

                                                                         3           Respectfully submitted this 22ndth day of August, 2019.

                                                                         4
                                                                                   Denis Bueno                                        Greenspoon Marder LLP
                                                                         5         /s/ Denis Bueno
                                                                         6                                                            /s/ Phillip A. Silvestri, Esq.
                                                                                   Juliet Bueno                                       PHILLIP A. SILVESTRI, ESQ.
                                                                         7         /s/ Juliet Bueno                                   Nevada Bar No. 11276
                                                                                                                                      Attorneys for Defendant
                                                                         8

                                                                         9

                                                                        10           IT IS SO ORDERED.
                   LLP .
            MARDERCHTD




                                                                        11
                                                               380400

                                                      (702) 771-9264
                                                            362-9472
                                                            Suite




                                                                                     ____________________________________
                                                                        12
                                                         Suite
        & LEATHAM,
                                   Las Vegas, Nevada 89169
                                                       89102




                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                  Parkway,

                                      362-7800 / Fax: (954)
                                         HughesAvenue,




                                                                        13                   August 26, 2019
                                                                                     DATED: _____________________.
                                                                        14
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4255




                                                                        15
                                Howard
KOLESAR
                             3320




                                                                        16
                           3993




                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                     Page 2 of 2
                                                                              41105165.1
